Exhibit 10.7 AMENDED AND RESTATED PARTICIPATION AGREEMENT This Amended and Restated Participation Agreement (the “Agreement”) is made and entered into as of this 8th day of December, 2006, by and between Ridgelake Energy, Inc., a Louisiana corporation, whose mailing address is 3636 N. Causeway Blvd., Suite 300, Metairie, Louisiana70002-7216, sometimes hereinafter referred to as “Ridgelake,” GulfX, LLC, a Delaware limited liability company, whose mailing address is 15 Rheola Street, West Perth, Western Australia 6005, Australia, sometimes hereinafter referred to as “GulfX,” and
